Citation Nr: 0524195	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-08 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

3.  Entitlement to service connection for alcohol dependence.

4.  Entitlement to service connection for drug abuse.

5.  Entitlement to service connection for a neck condition.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for an "abdomen 
condition", including acute pancreatitis, hepatitis B and 
cholecystectomy.



REPRESENTATION

Veteran represented by:	Barbara Scott-Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran's 
other service connection claims were denied in a March 2004 
rating decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  Specifically, he contends that his PTSD is due to 
stressful experiences from his service in Vietnam.  
Additionally, the veteran is seeking entitlement to service 
connection for a psychiatric disorder other than PTSD, 
alcohol dependence, drug abuse, a neck condition, a back 
condition and an "abdomen condition".

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

The PTSD claim

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); Moreau v. Brown, 9 Vet. App. 389 (1996).

With respect to the crucial element (2) pertaining to in-
service stressors, the veteran's service personnel records 
indicate that his military occupational specialty (MOS) was 
combat engineer.  The service records do not indicate combat 
participation, combat injury or receipt by the veteran of a 
combat citation.

An inquiry to the Center for Unit Records (CURR) was made by 
the RO in October 2003.  The RO submitted a statement from 
the veteran made to VAMC clinicians in outpatient treatment 
records that he served in Vietnam from November 1969 to 
November 1970 and that he engaged in grenade sweeping and 
mine detonation in tunnels.  CURR responded with an October 
2003 letter that the veteran's stressors could not be 
verified, as the time period given was too long and the 
stressors were not specific enough.  A letter was sent to the 
veteran by the RO in October 2003 informing him of such, and 
asking him to complete the enclosed PTSD questionnaire and 
"be as specific as possible."  

The veteran returned a half-completed questionnaire in 
November 2003, attaching a handwritten statement.  As service 
stressors, the veteran again indicated that he was engaged in 
mine sweeping and placing explosives in tunnels during his 
time in Vietnam.  Additionally, he stated he experienced 
constant mortar fire at Ben Luc and that an unnamed soldier 
was killed.  

Based on the veteran's statement, the Board believes that 
additional development is required.  There has been 
significant jurisprudence emanating from the United States 
Court of Appeals for Veterans Claims (the Court) concerning 
what constitutes combat-related stressors, particularly with 
respect to service in Vietnam.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002); [a veteran need not corroborate a 
stressor of enemy rocket attacks on a base where his unit was 
stationed with evidence of his physical proximity to, or 
firsthand experience with, the attacks, but rather that his 
presence with the unit at the time the attacks occurred 
corroborates his statement that he experienced such attacks 
personally]; see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  Corroboration of the veteran's claim of exposure to 
mortar fire should be attempted. 

The remaining service connection claims

The RO denied service connection for major depressive 
disorder, acute situational maladjustment, bipolar II 
disorder, alcohol dependence, drug abuse, a neck condition, a 
back condition and an abdomen condition in a March 2004 
rating decision.  The veteran was sent notice of this 
decision by means of an April 2004 letter.  The letter 
informed the veteran that in order to appeal the denial of 
service connection for the above-mentioned disabilities, he 
must file a notice of disagreement. 

The veteran, through his attorney, submitted a statement in 
May 2004 which discussed the issues of entitlement to service 
connection for major depressive disorder, acute situational 
maladjustment, bipolar II disorder, alcohol dependence, drug 
abuse, a neck condition, a back condition and an abdomen 
condition.  The letter mistakenly stated that the letter was 
in response to a "SOC dated May 12, 2004", rather than the 
March 2004 rating decision which denied the claims.  However, 
the letter noted that "the veteran respectfully disagrees 
with these findings."  The Board construes the May 2004 
statement to be a notice of disagreement with the March 2004 
rating decision.  See 38 C.F.R. § 20.201 (2004); see also EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally 
construe all documents filed by a claimant in order to 
determine, or even to infer, what claims have been filed].  A 
SOC has yet to be issued as to those issues.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed but a SOC has not been issued, the Board must remand 
the above claims to the agency of original jurisdiction so 
that a SOC may be issued.

The Board therefore remands these issues to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should review the file and 
prepare a summary of the veteran's 
claimed stressors which are capable of 
corroboration, in particular the 
contention that he was exposed to 
constant mortar fire at Ben Luc, with 
at least one fatality.  This summary, 
together with a copy of the veteran's 
DD Form 214, should be sent to CURR.  
That agency should be asked to provide 
any information that might corroborate 
the veteran's alleged stressors.

2.  Following the completion of the 
foregoing and any additional 
development it deems necessary, VBA 
should readjudicate the veteran's claim 
of entitlement to service connection 
for PTSD.  If the claim remains denied, 
VBA should issue a supplemental 
statement of the case, and the veteran 
and his attorney should be allowed an 
appropriate period of time for 
response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review if 
otherwise in order.  
3.  VBA should also issue a SOC 
pertaining to the issues of entitlement 
to service connection for a psychiatric 
disability other than PTSD, alcohol 
dependence, drug abuse, a neck 
condition, a back condition and an 
"abdomen condition".  In connection 
therewith, the veteran and his attorney 
should be provided with appropriate 
notice of his appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

